Citation Nr: 1805490	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, manifested by symptoms of insomnia, heat anxiety, and loss of appetite.

2.  Entitlement to service connection for a rib disorder. 

3.  Entitlement to service connection for a right elbow disability. 

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a thoracolumbar spine disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for an eye disorder, to include light sensitivity.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for exercise-induced reactive airway disease.

11.  Entitlement to service connection for tension headaches.

12.  Entitlement to service connection for right arm numbness.

13.  Entitlement to service connection for left arm numbness.

14.  Entitlement to service connection for right foot numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had verified active service from September 2008 to July 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction resides with the San Diego, California, RO.

A March 2014 rating decision granted service connection for a right hip disability.  That award represents a complete grant of the benefits sought with respect to the right hip.

In July 2017, the Veteran provided testimony before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required for several reasons to ensure that there is a complete record upon which to decide the claims.

First, the Veteran's service dates need to be clarified and any related, outstanding service records must be added to the claims file.  The Veteran had verified active duty service from September 2008 to July 2009 when, as reflected on her DD-214, she was recalled to active duty in support of Operation Noble Eagle/Enduring Freedom.  Some service records covering this period of service appear to be associated with the claims file.  A December 2009 Memorandum indicates that a complete set of the Veteran's service treatment records is unavailable for the active duty period from 2008 to 2009. 
 
Moreover, the DD-214 reflects that the Veteran had 3 months of prior active service, as well as 9 months and one day of prior inactive service.  During the July 2017 Board hearing, the Veteran testified that she entered service in September 2003 and a Report of Medical Examination is of record reflecting that she underwent an enlistment examination.  However, the Veteran's service during this time is unclear.  

The Veteran also testified that she had additional Reserve service from August 2009 to March 2011; active duty service from April 2011 to March 2016; and a deployment from June 2013 to January 2014.  These periods of reported service have not yet been verified.  Accordingly, efforts should be made to verify all periods of active duty and reserve service.  Moreover, while some service treatment records are associated with the claims file for the Veteran's first period of active duty service (i. e., from September 2008 to July 2009), any remaining service treatment records (active duty and as a reservist) are not of record.  As such, a remand is warranted.  

Second, the last VA treatment record in the claims file is dated in April 2013.  The Veteran testified that she has continued to seek treatment at VA.  As such, updated VA treatment records should be obtained and associated with the claims file. 

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, manifested by symptoms of insomnia, heat anxiety, and loss of appetite, the Board notes that a March 2009 Post-Deployment psychoeducation crisis intervention note indicated that the Veteran had difficulty with sleep secondary to pain.

Moreover, the Veteran was last afforded a VA psychiatric examination in November 2009.  At the time of evaluation, the Veteran denied any specific psychiatric disorders, but reported having insomnia about two times a week.  There was no prior history of psychiatric disorders.  The examiner indicated that there was no current diagnosis and the Veteran was noted to be a very well-functioning individual.  Following the November 2009 VA examination however, the Veteran was seen at VA in February 2011 for a mental health evaluation due to complaints of insomnia.  The assessment indicated that the Veteran presented with an adjustment disorder, but with no clear evidence of major depression or anxiety disorders.  An Axis I diagnosis of adjustment disorder was noted.  As the Veteran now has a currently diagnosed psychiatric disorder, a new VA examination is required to assist in determining whether her disorder and claimed symptoms of insomnia, heat anxiety, and loss of appetite are related to service. 

Regarding the claims for service connection for a rib disorder, bilateral elbow disorder, bilateral knee disorder, thoracolumbar spine disorder, eye disorder, respiratory disorder, headaches, and arm and foot numbness disorders, the Veteran was afforded VA examinations in October 2009.  Although the VA examiners diagnosed the Veteran with disabilities pertaining to some of these disorders, an opinion as to their etiologies was not provided.  Notably, in the March 2014 Statement of the Case, the AOJ indicated that, although the Veteran had some diagnoses pertaining to these disorders, there were no service treatment records that showed evidence of these conditions in service.  As the Board is remanding the claims on appeal to obtain outstanding service treatment records and VA treatment records, the Board finds that new VA examinations should be conducted. 

Further, the examiner should specifically consider Tricare records and private physical therapy records showing that the Veteran sustained a low back injury in December 2005 after lifting heavy objects at home.  She sought treatment in January 2006 and was diagnosed with a lumbar strain and bilateral sciatic pain.  

Regarding the Veteran's claim for tinnitus, the Board notes that the Veteran was scheduled for a VA audiological examination in October 2009, but failed to report.  Given that the Board is remanding the claims on appeal, to include for additional service treatment records and VA treatment records, the Veteran should be afforded another opportunity to attend a VA audiological examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Verify all periods of the Veteran's active duty and reserve service.  

2.  Obtain all available, outstanding service treatment records, to include for the Veteran's reported second period of active duty service from April 2011 to March 2016, as well as any STRs pertaining to her Reserve service.  

All records and/or responses received should be associated with the claims file.  If no such records can be found, a formal finding of unavailability should be sent to the Veteran and her representative, and a copy should be associated with the record.

3.  Obtain any outstanding VA treatment records since April 2013 and associate them with the claims file.

4.  Then, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

The examiner should then respond to the following:

(a)  List all diagnoses of psychiatric disorders.  (NOTE: the Veteran was diagnosed by VA with adjustment disorder with mixed anxiety and depressed mood in a February 2011 VA treatment note).  

(b)  Address whether the Veteran's claimed insomnia, heat anxiety, and/or loss of appetite are related to a diagnosed acquired psychiatric disorder.

(c)  For each current psychiatric diagnosis, state whether it is at least as likely as not (50 percent or greater probability) it had its onset during service or is otherwise related to service.  See March 2009 Post Deployment psychoeducation, crisis intervention note.

The examiner must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for an appropriate VA orthopedic examination(s) for the Veteran's claimed rib, bilateral elbow, thoracolumbar spine, bilateral knee, bilateral arm numbness, and right foot numbness.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

The examiner should then respond to the following:

(a)  List all diagnoses of pertaining to the Veteran's ribs, bilateral elbow, thoracolumbar spine, bilateral knee, bilateral arm numbness, and right foot numbness.  Please specifically review the diagnoses provided by an October 2009 VA examiner.  

(b)  Then, for EACH currently diagnosed disorder, provide an opinion as to whether it at least as likely as not (50 percent or greater probability) had its onset during service or is otherwise related to service; or, is proximately due to, or aggravated by the service-connected right hip disorder.

The examiner must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for an appropriate VA examination for the Veteran's claimed respiratory disorder, to include exercise-induced reactive airway disease.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  
The examiner should then respond to the following:

(a)  List all diagnoses of pertaining to the Veteran's respiratory system, to include exercise induced reactive airway disease.

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disorder had its onset during service or is otherwise related to service.

The examiner must include a complete rationale for all opinions expressed.

6.  Schedule the Veteran for an appropriate VA examination for the Veteran's claimed headache disorder.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  The examiner should then respond to the following:

(a)  Note that the Veteran had been diagnosed with tension headaches, and that she is competent to report headaches.

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tension headaches (and any other type headache diagnosed) had their onset during service or are otherwise related to service.

The examiner must include a complete rationale for all opinions expressed.

7.  Schedule the Veteran for a VA eye examination.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  The examiner should then respond to the following:

(a)  Indicate any eye disorder currently shown, including any bilateral punctate keratitis.

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's eye disorder had its onset during service or is otherwise related to service.

The examiner must include a complete rationale for all opinions expressed.

8.  Schedule the Veteran for a VA audiological examination.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  The examiner should then respond to the following:

(a)  Please note that the Veteran is competent to report tinnitus.

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset during service or is otherwise related to service.

The examiner must include a complete rationale for all opinions expressed.

9.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

